DETAILED ACTION
This action is responsive to RCE filed on January 14th, 2022. 
Claims 1, 3, 5, 7~11, 13, 15, and 17~26 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/14/22 has been entered.
 Reasons for Allowability
The prior art of record does not teach nor suggest, “a building management system, method, and data platform comprising: building equipment operable to affect a physical state or condition of a building; a system manager coupled to the building equipment via a system bus, the system manager configured to identify the building equipment and generate a reported network tree listing the identified building equipment; and a cloud-based data platform configured to: receive the reported network tree from the system manager; identify an equipment model template for the building equipment listed in the reported network tree; identify a set of points defined by the equipment model template; generate a list of reported points for the building equipment based on the set of points defined by the equipment model template; identify a subset of the reported points 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/HEE SOO KIM/
Primary Examiner, Art Unit 2457